Citation Nr: 1509728	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  09-50 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a right foot disability.    

2.  Entitlement to service connection for a left foot disability.    


REPRESENTATION

Appellant represented by:	Adam G. Werner, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and A.S.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2011, the Veteran testified at a Board hearing at the RO.  A transcript of that hearing is of record.  When this case was before the Board in November 2011, it was decided in part and remanded in part.  

In July 2012, the appeal was remanded to afford the Veteran another Board hearing because the Veterans Law Judge who presided at his September 2011 hearing was no longer employed by the Board.  In October 2012, he was afforded a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is also of record.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The Veteran did not sustain a fracture of either foot during service.  

2.  A chronic foot disorder was not present until more than one year following the Veteran's discharge from service, and no foot disorder present during the period of the claims is etiologically related to service.  





CONCLUSIONS OF LAW

1.  The criteria for service connection of a right foot disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection of a left foot disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in November 2007, prior to the initial adjudication of the claims.

The record also reflects that the service treatment and examination records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate either claim; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine whether he has a foot disability related to service, and the Board finds the 2011 VA examiner's opinion is adequate.  In this regard, the Board notes that the VA examiner provided an opinion, with consideration of the reported injury in service and altered gait theory for secondary service connection, which was supported by an adequate rationale.  Finally, the Board finds the prior remand instructions have been fulfilled.    

Accordingly, the Board will address the merits of the appellant's claims. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  


For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

A September 1979 treatment record reveals the Veteran's history of corns on the feet for one week, which the Veteran attributed to wearing boots.  The Veteran denied a history of corns.  The assessment was rule out callouses bilateral feet, fifth phalanges.  The Veteran was referred to the podiatry clinic.  A September 1979 podiatry clinic record indicates that it was for routine clipping of the callus, and the Veteran was to return as needed.  A June 1981 treatment record reveals the Veteran's history of blisters on the feet for 24 hours.  The Veteran reported that the blister burst when he was playing basketball.  Examination revealed a busted blister on the bottom of the right foot and a corn on the right small toe.  The assessment was blister.  The Veteran was provided foot ointment and referred to the podiatry clinic.  The podiatry clinic record reveals a finding of corns on both fifth toes.  The Veteran was told to return as needed.  

The service treatment and examination records reveal no findings or histories of a specific injury of either foot.  August and September 1981 treatment records do reveal injury from a wrench falling, but the records clearly document that the injury was involved the middle phalanx of the right "LF," which the record indicates is a finger.  In this regard, the Board notes that the records refer to treatment by the "hand clinic," an August 17, 1981, record reveals a finding explicitly related to the "fingers" and includes a notation that the examination was conducted by "Hand Surg," and a September 25, 1981, physical therapy record reveals the Veteran's history about the hand.  There is no indication in the records of injury of either foot with respect to the falling wrench.  

A November 2003 statement from the Veteran reports a current history of pain, swelling, corns, and impaired ambulation.  He reported a history of developing corns, blisters, and calluses during service from wearing ill-fitting military boots.  The Veteran also reported receiving treatment during service on "September 1st" for a wrench falling on his left foot.  

A December 2003 VA treatment record reveals the Veteran's history of right foot pain secondary to a wrench falling on the foot while he was in service.  The Veteran explained that the wrench slipped from his hand and fell on his foot.  He denied fracture but reported that he was taken off duty.  The Veteran reported that the pain had persisted since that time.  After examination, the Veteran was diagnosed with right foot pain.  The record notes that the digits all looked within normal limits, though there was some deviation to the medial dorsal aspect of the right fifth toe.  

In March 2004, the Veteran reported injuring both feet in October 1981, with treatment received from October 1981 to July 1982.  

July 2007 VA treatment records reveal the Veteran's history of bunions and painful meta heads.  The records reveal assessments of plantar flexed third meta-head of the right foot, bunions, and metatarsalgia.  X-ray images were unremarkable.  

An April 2008 VA examination record indicates that the Veteran reported injuring the right foot in 1981 when he dropped a wrench on it.  The Veteran denied fracture but reported that he was given special shoes for his foot pain.  He added that he eventually developed pain in both feet.  After examination, diagnoses included right foot hallux valgus, left foot first metatarsal-phalangeal articulation degenerative joint disease, corn of the first metatarsal-phalangeal articulation bilaterally, and callus on the soles.  The examiner reported that the service medical records showed a right foot injury and that X-ray images of the right ankle showed past traumatic injury.  The examiner explained that "often when one side of an extremity is affected, because of the shift change and balance of weight, the unaffected side may also exhibit symptomatology."

In March 2009, the Veteran's mother submitted a statement that a wrench fell on the Veteran's foot during service which required treatment by a specialist due to the damage.  

In December 2009, the Veteran reported that the wrench fell on his left foot and resulted in treatment by a podiatrist.  

The September 2011 hearing transcript reveals the Veteran's testimony that a large wrench fell onto his right foot, between the toe area where the foot starts, and fractured the right foot.  He testified that he went to the medical building where he was told to see a specialist and that the specialist he recommended that he use special boots.  He testified that after that time, he dealt with the pain because he was young and "did not think much about it."  He testified that the right foot started to "bother" him in the 1990s and that he currently had pain, swelling, and blisters.  He testified that he thought the left foot disability was because he tried to compensate for the right foot pain.  He testified that his left foot started "having problems" eight to ten years earlier and that he started receiving treatment for it in approximately 1998.  He denied problems with the left foot before 1998.

A December 2011 VA examination record reveals the Veteran's history that a wrench fell on both feet during service, more on the right than the left, which resulted in him being prescribed special shoes by a podiatrist.  The Veteran reported experiencing pain along the top of both feet, along the toes, after the injury and currently feeling pain throughout each foot, from the heel to the metatarsals.  The examiner diagnosed hammertoes and hallux valgus and noted evidence of right foot arthritis.  

The examiner noted the history of blunt injury at the dorsal aspect of the feet and determined that there was "no record of fracture involving the feet."  The examiner reported that the pertinent evidence included evidence of treatment for blisters/corns/calluses in September 1979 and evidence of a wrench falling upon the right foot in 1981.  The examiner found it was less likely than not that the current bilateral foot disability was related to service, to include the reported wrench injury.  The examiner indicated that the Veteran's description of the events, discomfort, and treatment were "very vague and inconsistent" and the examiner found it, "very difficult to determine the clinical correlation of the traumatic event in 1981 and the current symptoms."  The examiner explained that the Veteran initially explained that the wrench fell solely on the right foot, which was consistent with the service report, but also had stated that the wrench fell only on the left foot and that it fell on both feet.  The examiner added that the reported pain was extremely generalized and inconsistent with traumatic arthropathy involving a single joint or at least a local region.  The examiner reported that although there were mild osteoarthritis changes at the anterior aspect of the talotibial joint, this was not the region where the wrench reportedly fell.  The examiner explained that the Veteran stressed that the wrench fell just above the toe joints.  The examiner added that the Veteran's physical exam and radiographs indicate the presence of a moderate pes planus deformity, hallux valgus, and hammertoes but none of the in-service complaints centered or even indicated problems with any of these conditions.  

The examiner provided an addendum in January 2012, indicating that it was less likely as not that any identified chronic foot disorder began during service or was related to service, to include the in-service corns/calluses, injuries, or use of ill-fitting booths.  The examiner reiterated the previous rationale.  

A January 2012 VA treatment record reveals the Veteran's history of right foot pain along the great toe joint, across the top of the foot, and left foot pain along the top of the midfoot and along the medial longitudinal arch.  A February 2012 VA treatment record reveals the Veteran's history of "many years" of right foot pain which started in 1981 after a wrench fell on the foot.  The Veteran explained that he was evaluated without specific diagnosis and was told he would never wear regular shoes again.  The record reveals diagnoses of right foot plantar fasciitis (secondary to altered gait), metatarsalgia/capsulitis at the third metatarsal/metaphalangeal joint (secondary to transfer pressure from hammertoe contractures), right hallux lesion (secondary to overpronation), and pes planus.  The podiatric surgical resident reported that it was, "difficult to ascertain whether [the Veteran's] current foot problems are related to the injury in the military without specific record of damage to the foot from the torque wrench."  The resident added that, "over time, changes in intrinsic musculature of the foot have led to hammertoe deformities resulting in plantar pressure to the metatarsal heads and subsequent accommodation by the foot to offload forefoot by transferring force during ambulation to the medial column resulting in plantar fasciitis."  

At the October 2012 hearing, the Veteran first experiencing problems with his right foot in 1979, when he developed corns/calluses/blisters because of his shoes.  He testified that he then injured both feet in 1981, when a wrench fell on both feet.  He testified that although the report states that the wrench fell on his hand, it actually fell on his feet, and that he received treatment.  He testified that he sustained a fracture of the right foot and that after the injury, he had increased pain in the right foot which caused him to put additional stress on the left foot.  He added that after the accident, he started to wear special orthopedic shoes and was told he would never wear regular shoes again.  He testified that he received treatment for his feet through VA after service, starting in approximately 2004.  The Veteran testified that he had had chronic problems with his feet since the original injuries in service.  He testified that that the special shoes he was provided stopped the blisters from coming but did not stop the corns or calluses.  The Veteran also testified that he did not have hammertoes during service.  The Veteran explained that during service, "it was just the corn and calluses, blisters," and "problems wearing shoes until" he started wearing "special shoes."    

Following review of the evidence, the Board concludes service connection is not warranted for a disability of either foot.  The Board finds a preponderance of the evidence shows that a chronic foot disability was not present during service or until more than one year thereafter.  The service treatment and examination records reveal no evidence indicative of a chronic right or left foot disorder, and the earliest evidence of a chronic condition, a history of chronic symptoms, dates more than 20 years after service.  Although the record does demonstrate findings of corns/callous in service, the Veteran has not explicitly reported chronic corns and callouses since service, the corns and calluses were not attributed to a chronic condition during service, and neither is a "chronic disease" per 38 C.F.R. § 3.309(a).  Additionally, a 2014 VA examiner has provided a probative opinion that the current disorders of the Veteran's feet did not begin during service.  

Furthermore, the probative evidence establishes that a current foot disability is not related to service.  The 2011 VA examiner provided an opinion supported by adequate rationale that the foot disorders are not related to service, and the Board finds the opinion is probative.  There is no probative opinion linking a foot disorder to service.  In this regard, the Board notes that the February 2012 podiatric surgical resident indicated that finding a relationship between a current disorder and service would be too difficult due to lack of a specific record of damage from the torque wrench.  

The Veteran contends that his bilateral foot disability is due to an injury in service, notably a wrench incident in September 1981.  Although the Veteran is competent to report injury in service, the Board finds the account is not credible because it is contradicted by the service treatment records which clearly document injury of a hand rather than a foot.  The Board finds the service treatment records are more probative than the current history of injury, particularly given the inconsistent accounts provided by the Veteran.  In this regard, the Board notes that the Veteran initially reported that the wrench fell on the left foot, then reported that it fell on the right foot, and finally reported that it fell on both feet.  The Board acknowledges that the Veteran's mother has reported that the Veteran sustained injury from a wrench falling on his "foot" (singular) during service.  She does not provide an explanation as to how she knows this information, however, and it appears she is merely reiterating a history provided by the Veteran.  In this regard, the Board notes that she does not report a firsthand knowledge of the injury or associated treatment, and the record does not otherwise suggest such knowledge.  Thus, the Board finds the statement from the Veteran's mother is not probative evidence of an in-service injury.  
 
Although the appellant might believe that his bilateral foot disorder is related to service, to include due to ill-fitting boots and the rigors of service, the probative medical evidence does not corroborate this assertion, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the foot disorders.  The Veteran is competent to report symptoms during and since service.  The Board finds the history of symptoms during and since service is not credible, and thus not probative, however.  The Veteran has provided conflicting histories as to whether he had continuous symptoms since service: although the Veteran testified in 2012 that he had symptoms in the feet since service, he testified in 2011 that the left foot had no symptoms until 1998 and that the right foot did not "bother him" until the 1990s.  Furthermore, the Veteran has attributed the onset of the symptoms to the reported in-service wrench injury.  The Board has found that this history of injury is not credible; as such, the Board finds the history of symptoms after the injury is likewise not credible.  In sum, the Board finds the Veteran's history of chronic symptoms during and since service is not probative evidence of a link between service and a current foot disorder. 

To the extent the histories can be interpreted as a history of recurrent corns and callouses since service, the Board finds the probative value of the history is limited.  Although the Veteran is competent to report corns and callouses since service, he is not competent to attribute the calluses/corns to a chronic disability manifested by intermittent corns and callouses as opposed to a distinct episodes or even multiple episodes of acute disorder manifested by corns and callouses, and based on the conflicting histories regarding the chronicity of symptoms, the Board finds the VA examiner's opinion that the current disabilities are not related to service is more probative.  

Accordingly, the claims must be denied on a direct basis.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.  


ORDER

Service connection for a right foot disability is denied.

Service connection for a left foot disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


